UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------x
DRAW Capital Partners, LLC,                    18-CV-00548 (LAP)
on behalf of itself and all
others similarly situated,

                      Plaintiff,
                                              MEMORANDUM AND ORDER
                v.

REPUBLIC OF ARGENTINA,

                      Defendant.
------------------------------x
Loretta A. Preska, Senior United States District Judge:


           Plaintiff DRAW Capital Partners, LLC ("Plaintiff" or "DRAW

Capital") brings this class action for breach of contract and

conversion against the Republic of Argentina (the "Republic")

based on the Republic's failure to pay interest on overdue

interest ("interest on interest") on bonds owned by Plaintiff.

The Republic moves for dismissal under a number of provisions of

Rule 12 (b) .        (Mot. to Dismiss, dated May 14, 2018 [dkt. no.

14 J • )     For the following reasons, the Republic's motion is

granted in full.

    I.       Background

           In 2001, the Republic defaulted on its debts.          (Compl.,

dated Jan. 22, 2018 [dkt. no. 1]           ("Compl.")   , 1.)    In 2005 and

2010, the Republic restructured some of its debts and issued

bonds in both years        (the "Exchange bonds").       (Id.)   Plaintiff


                                       1
holds beneficial interests in these bonds.          (Id.)   These bonds

are governed by a Trust Indenture ("the Indenture").           (Id.)   Not

all holders of the Republic's original debt agreed to debt

restructuring and they subsequently brought legal action against

the Republic when the Republic paid the Exchange bondholders.

(Id.at8.)

        The Republic was enjoined by this Court from making certain

payments on its debt and therefore was in default on the

Exchange bonds owned by Plaintiff.       (Id. )    This Court lifted the

injunction in April of 2016, and payment of past due interest

was made in May of 2016.       (Id. at 9.)     The Republic did not pay

interest on the missed periodic interest payments.            Id.atl0.)

        Plaintiff filed suit in this Court alleging that failure to

pay interest on interest was a breach of contract and

conversion.     Defendant filed a motion to dismiss on May 14,

2018.     (Mot. to Dismiss,   [dkt. no. 14].)

  II.     Legal Standard

        To survive a motion to dismiss, a plaintiff must plead

"enough facts to state a claim to relief that is plausible on

its face."     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547

(2007).    The complaint must contain "factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged."          Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).     In making its determination, the Court should


                                    2
reject "labels and conclusions" or "naked assertion[s] devoid of

'further factual enhancement.'"        Iqbal, 556 U.S. at 678

(alteration in original)    (quoting Twombly, 550 U.S. at 557; see

also Twombly, 550 U.S. at 555 (rejecting "formulaic recitation

of the elements of a cause of action").

     In ruling on a 12(b) (6) motion, a court may consider the

complaint as well as· "any written instrument attached to [the

complaint] as an exhibit or any statements or documents

incorporated in it by reference."        Zdenek Marek v. Old Navy

(Apparel)    Inc., 348 F. Supp. 2d 275, 279 (S.D.N.Y. 2004)

(alterations in original)    (quoting Yak v. Bank Brussels Lambert,

252 F.3d 127, 130 (2d Cir. 2001)       (internal quotation marks

omitted)).

  III. Discussion

     Plaintiff seeks damages based on the Republic's nonpayment

of interest on interest.     The Republic seeks dismissal of the

claims based on Plaintiff's lack of standing and failure to

state a claim, as well as this Court's lack of jurisdiction.

     For the reasons stated herein, the Court concludes that

Plaintiff does not have standing to bring the claim.        Even

still, Plaintiff's claim for interest on interest is neither

legally cognizable nor distinct from its conversion claim.

Finally, this Court does not have jurisdiction over the claims




                                   3
governed by English law.      Accordingly, all of Plaintiff's claims

are dismissed.

       a. Standing

     Standing to bring suit under the Indenture is governed by

sections 4.8 and 4.9 of the instrument.        (Compl. Ex. A-Part 1,

[dkt. no. 1-1], 24-25.)

     Section 4.8 includes a no-action clause which bars holders

of the Debt Securities from instituting suits unless certain

conditions are met.   (Id.)     These conditions have not been met,

and Plaintiff does not plead that they have been met.        (Def.

Br., dated May 18, 2018 [dkt. no. 17], 8.)        Plaintiff concedes

as much when it states it should be excused from this clause

because the Republic ignored prior demands by the Trustee and

the Trustee did not enforce this alleged breach.        (Pl. Br.,

dated July 11, 2018 [dkt. no. 22]       ("Pl. Br."), 17.)

     Plaintiff offers no authority for its argument that it

should not be barred from suit under the no-action clause.           In

light of its argument that "because the Republic has completely

ignored prior demands by the Trustee to make interest payments

on overdue interest (which written demand was made pursuant to a

letter of May 31, 2016), and which the Trustee failed to

thereafter act upon or enforce, Plaintiff should nevertheless be

excused from the no-action provisions of§ 4.8",        (Pl. Br. at

17), it appears to be relying on an exemption to the no-action


                                    4
clause where misconduct by the trustee can excuse noncompliance

with a no-action clause.        Waxman v. Cliffs Natural Res. Inc.,

222 F. Supp. 3d 281, 293 (S.D.N.Y. 2016)        ("[W]hen the trustee,

by reason of conflict of interest or unjustifiable

unwillingness, cannot properly pursue a remedy for trust

beneficiaries,n Akanthos, 677 F.3d at 1294, a court may excuse

compliance with the no-action clause is not excused.)         Plaintiff

has alleged no misconduct by Trustee, and so it is not exempt

from the no-action clause.         Thus, Plaintiff has not demonstrated

why it should be exempt from the requirements of section 4.8.

This is particularly so because courts in New York "read a no-

action clause to give effect to the precise words and language

used, for the clause must be 'strictly construed.'"         Quadrant

Structured Prods. v. Vertin, 23 N.Y.3d 549, 560 (2014)        (quoting

Cruden v. Bank of N.Y.,        957 F.2d 961, 968 (2d Cir. 1992).

       especially given the strict dictates of New York courts.

      Section 4.9 of the Indenture acts as a contractual

exception to the no-action clause, granting to each holder, "the

right, which is absolute and unconditional, to receive payment

of the principal of and interest on its Debt Security on the

stated maturity date for such payment."         (Compl. Ex. A~Part 1,

[ dkt. no. 1 l , 2 5 . )   This section grants the right to institute

suit for such payment.         (Id.)




                                       5
     Section 4.9 makes no mention of the right to payment of

interest on interest.     Additionally, there is no maturity date

stated for such payment.     Plaintiff responds that this Court's

order of April 22, 2016 established "on or around May 5, 2016"

as the stated maturity date.     (Pl. Br., 17.)

     The term "maturity date" has been construed by this Court

as requiring certainty.     McMahan       &   Co. v. Wherehouse Entm't,

Inc., 859 F. Supp. 743, 748    (S.D.N.Y. 1994).          This Court's order

was not a date stated in any of the agreements between the

parties.   It therefore could not have been a "stated maturity

date" with respect to interest on interest claims.             Section 4.9

has not been met, and thus, Plaintiff does not have standing to

bring these claims.

       b. Interest on Interest-Merits

     Even if Plaintiff were to have standing to bring its

claims, the Complaint does not state a claim upon which relief

can be granted.   The terms of the Indenture provide that in

addition to full payments on overdue principal and interest, the

Republic will pay "to the extent that payment of such interest

is enforceable under applicable law, on overdue installments of

interest at the rate of overdue interest specified in such Debt

Securities."   (Compl. Ex. A-Part 1,           [dkt. no. 1-1), 22.)

     Plaintiff concedes that Debt Securities do not specify such

a rate of interest.     (Pl. Br., 6.)          Instead, Plaintiff argues


                                      6
that the lack of a specific rate of interest on interest can be

remedied by the fact that "each Debt Security does specify a

coupon rate used to calculate periodic interest installments

(i.e., interest on principal), which under the plain meaning of

the applicable documents, is the proper interest rate for

interest on overdue interest.ff     (Id.   (emphasis in original).)

It also argues that a clause in the Indenture acknowledging the

existence of interest on interest is incorporated into the Debt

Securities and thus there is a "clear and unambiguous intention

to conferff interest on interest.       (Id. at 12.)

     This claim proves too much.        Debt instruments regularly

have a rate of interest specified for payment on principal.           If

specified interest on principal were the default rate of

interest for the interest on interest, surely some court or

model debt instrument would mention it, yet Plaintiff has cited

no authority for this proposition.

     New York courts have made it clear that "in the absence of

an express agreement for either compound interest or interest on

interest, or statutory authority, such interest is not

recoverable.ff   Rourke v. Fred H. Thomas Assocs., 216 A.D.2d 717,

718 (N.Y. App. Div. 3d Dep't 1995).        The Court of Appeals

previously reversed this Court's denial of interest on interest

where the "the plain language of the contractff provided for it

with a specified rate.    Themis Capital, LLC v. Dem. Rep. of


                                    7
Congo, 626 F. App'x 346, 349 (2d Cir. 2015)                (summary order).     In

Themis, the parties to the contract explicitly specified a rate

of interest on overdue interest.                Id.   Here, the plain language

of the contract does not include a specified rate of interest on

interest, and therefore such interest is not recoverable.

          c. English Law Claims

       This Court lacks both personal and subject matter

jurisdiction over the Plaintiff's claims governed by English

law.    Section 1608(a) of the Foreign Sovereign Immunities Act

("FSIA") governs federal jurisdiction over foreign sovereigns.

See 28 U.S.C. § 1608(a)         (2012).        Courts are clear that section

1608(a) "mandate[s] strict adherence to its terms."                 Lewis   &


Kennedy, Inc. v. Permanent Mission of Republic of Bots. to

United Nations, 05 Civ. 2591 (HB), 2005 WL 1621342, at *3

(S.D.N. Y. July 12, 2005).

       Plaintiff did not properly effectuate service as required

by FSIA and does not claim to have done so.                 (Def. Rep. Br.,

dated Aug. 15, 2018 [dkt. no. 25], 7.)                 Instead, it claims that,

"[a]s a matter of simple contract parlance," section 12.8 of the

Indenture submits the Republic to this Court's jurisdiction.

( P 1. Br. ,   [ dkt. no. 2 2], 18 . )    This claim is wrong because, per

section 12.8 of the Indenture, the Republic only submitted to

New York jurisdiction for those securities governed by New York

Law.    (Compl. Ex. A~Part 1,        [dkt. no. 11, 53-54.))        Accordingly,


                                           8
this Court does not have jurisdiction over those claims governed

by English law.

         d. Conversion Claim

      "A conversion claim may only succeed.      . if a plaintiff

alleges wrongs and damages distinct from those predicated on a

breach of contract."   Ellington Credit Fund, Ltd. v. Select

Portfolio Servicing, Inc., 837 F. Supp. 2d 162, 204 (S.D.N.Y.

2011).   Here, Plaintiff does not allege wrongs and damages apart

from those in their breach of contract claims.    The failure to

pay interest on interest is the crux of the conversion claim as

it is the crux of the breach of contract claim.     ( Comp 1. ,   [ dkt.

no. 1] , 10. )

      Plaintiff attempts to distinguish the two claims by

averring "the Republic has sought to exert economic pressure"

and that such pressure "was exerted with malice and reckless

disregard to Exchange Bondholder's ownership rights."        (Id.)

The addition of malice is not enough to convert a breach of

contract claim into a conversion claim.    AD Rendon Commc'ns,

Inc. v. Lumina Ams., Inc., No. 04-CV-8832 (KMK), 2007 WL

2962591, at *8 (S.D.N.Y. Oct. 10, 2007).    Plaintiff does not

respond to this argument raised by Defendants.    Plaintiff's

conversion claim is dismissed.




                                 9
  IV.     Conclusion

        For the reasons stated above, Defendant's motion to dismiss

the Complaint,    (Mot. to Dismiss,      [dkt. no. 14]), is granted.

The Complaint,    (Compl.,   [dkt. no. 1]), is dismissed with

prejudice.     The Clerk of Court shall mark the action closed and

all pending motions denied at moot.



        SO ORDERED.

Dated:       New York, New York
             November 2, 2018




                             LORETTA A. PRESKA
                             Senior United States District Judge




                                    10
